Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000122
                                                      07-MAR-2012
                                                      10:45 AM



                        NO. SCPW-12-0000122


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



           LANDISH K. ARMITAGE and ROBIN R. ARMITAGE,

                          Petitioners,


                                 vs.


     THE HONORABLE BARBARA T. TAKASE, JUDGE OF THE DISTRICT

        COURT OF THE THIRD CIRCUIT, STATE OF HAWAI'I; and

               WELLS FARGO BANK N.A., Respondents.



                         ORIGINAL PROCEEDING

                      (CIVIL NO. 3RC-11-1-1142)


                              ORDER

 (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ. and

  Circuit Judge Ayabe, in place of Recktenwald, C.J., recused)


          Upon consideration of petitioners Landish K. Armitage

and Robin R. Armitage's petition for a writ of mandamus and the

papers in support, it appears that the February 9, 2012 judgment

for possession is a final judgment of the district court

appealable pursuant to HRS § 641-1(a).    Petitioners can obtain

appellate review of the denial of their motion to dismiss

complaint by appealing from the February 9, 2012 judgment for

possession and seeking a stay of the judgment pending appeal

pursuant to HRAP Rule 8.   Therefore, petitioners are not entitled

to mandamus relief.   See Kema v. Gaddis, 91 Hawai'i 200, 204, 982
P.2d 334, 338 (1999) (A writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action.    Such writs are not intended to supersede the

legal discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedures); Ciesla v. Reddish, 78 Hawai'i 18, 889 P.2d 702

(1995) (A judgment for possession is immediately appealable under

the Forgay doctrine.).    Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


          DATED:    Honolulu, Hawai'i, March 7, 2012.

                           /s/ Paula A. Nakayama


                           /s/ Simeon R. Acoba, Jr.


                           /s/ James E. Duffy, Jr.


                           /s/ Sabrina S. McKenna


                           /s/ Bert I. Ayabe





                                  2